Citation Nr: 1626538	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The Board previously remanded these claims for additional development in July 2014. In the Board's July 2014 decision and remand, the Board also reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In August 2013, the Veteran testified at a videoconference hearing. A transcript of that hearing is of record.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records include a diagnosis and treatment for enuresis.  

2. A compensably disabling psychosis was not manifested until more than one year after discharge from active service. 

3.  There is no competent evidence linking any current psychiatric disorder to service, to include the inservice diagnosis of enuresis.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred or aggravated in service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection
 
Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Chronic diseases, such as a psychosis, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records note that the appellant was diagnosed by both psychology and urology with enuresis.  Physical examination by urology revealed no organic basis for enuresis.  Psychiatric examination revealed no other significant mental illness.  Enuresis is a disorder discussed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  The service treatment records do not show any complaints of or treatment for any other psychiatric disorder.  The Veteran's service personnel records do show that he was discharged because of a mental condition and enuresis.
 
Post service the Veteran was admitted to a VA Medical Center in October 1975.  During this hospitalization the appellant was treated, in pertinent part, for drug abuse and a personality disorder.

The Veteran was afforded a VA medical examination in connection with his claim in August 2014.  During that examination the Veteran was diagnosed with continuous schizophrenia.  The examiner did not diagnose enuresis.  The examiner found the Veteran to be an unreliable historian and noted several different times that the appellant's reports of his social and family history were inconsistent with prior treatment records.  Following the examination, the examiner opined that the Veteran's schizophrenia was unrelated to his active military service.  The examiner noted that the Veteran's service treatment records did show any treatment for psychiatric complaints.  The examiner noted that the Veteran had reported substance abuse during service.  The examiner noted that the Veteran's first psychiatric treatment was in 1975 and his first psychiatric hospitalization was in 1982.  The examiner further opined that schizophrenia did not manifest in any way until more than one year after the Veteran's discharge from active military service. The examiner noted the 2008 statement of the Veteran's treating VA physician that the claimant's psychiatric illness began when he was in the military. The examiner stated that he could not find any support for this contention and therefore attributed it to conjecture rather than a statement of fact supported by the record.  The examiner further stated that there is no evidence that a psychiatric disorder causes a substance abuse disorder. 

The Veteran was also afforded VA medical examinations in July 1985, August 1986, December 1987, July 1989, and November 1991. None of these examiners reported that a psychosis was manifested to a compensable degree within a year after separation from active service.  None of these examiners opined that the Veteran's psychiatric disability was related to his active military service. 

While the Veteran has opined that his current acquired psychiatric disorder manifested during active military service and is etiologically related to his active military service, as a layperson he is not competent to provide this opinion because it requires medical knowledge. Routen v. Brown, 10. 183 (1997). 

As noted above the Veteran's service personnel records do describe a "mental condition," his aptitude tests and his enuresis.  They do not reflect, however, that the Veteran was ever diagnosed with a psychosis inservice, and they do not show any DSM-5 disorder other than enuresis.  The Veteran's separation medical examination in May 1973 showed a normal psychiatric evaluation.  As noted above, during the appellate term the Veteran has never been diagnosed with enuresis, and there is no competent evidence suggesting that the inservice presentation of enuresis was the prodromal presentation of the currently diagnosed schizophrenia.   Given the fact that there is no competent evidence showing a nexus between the Veteran's current disability, i.e., schizophrenia and his active military service, the benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran claims entitlement to service connection for Hepatitis C.  Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998, states that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades..

In this case, the Veteran's enlistment examination physical noted multiple body tattoos; however, his separation physical did not mention any tattoos.  A VA treatment record dated in October 1975 notes history of drug abuse since the age of 16 and prior positive history of hepatitis.  

At a July 1985 VA examination, the Veteran reported that his problems began while he was in the military (starting in 1972 or 1973) because that was when he became involved with numerous drugs including speed, heroin, cocaine, LSD, and marijuana and that he was using these drugs regularly until a number of years prior to 1985. 

At a December 1987 VA examination, the examiner noted that the Veteran served in the Army from September 1972 to July 1973, that while records revealed no psychiatric history at the time of discharge, he was apparently using drugs heavily at that time, and he had an extensive history of substance abuse including speed, heroin, LSD, cocaine, and marijuana.  The December 1987 examiner noted that the Veteran's first psychiatric hospitalization was in 1975 and that at that time, he was using numerous drugs both intravenously and orally. 

VA treatment record dated in September 1998 note that the Veteran's risk for hepatitis may relate to his multiple tattoos across his arms, thorax, and chest area that he claimed he had done 25 years prior.  That record notes that the appellant denied intravenous drug use, cocaine use, blood transfusions, hemodialysis, or multiple sex partners. A VA treatment record dated in March 1998 notes that the Veteran had tattoos, mostly placed three years ago over his upper extremities, chest, and abdomen. 

The Veteran testified in August 2013 that during service he did not use any illicit drugs.  The Veteran did testify that he had two tattoos prior to his entrance into service, obtained three tattoos during service, and had not obtained tattoos since his discharge from service. 

While the evidence discussed above raises obvious questions as to the appellant's credibility and ability to provide a consistent medical history, they also raise the question whether, assuming arguendo that he did receive tattoos inservice, whether that was the source for the claimant incurring Hepatitis C or whether it is more likely than not that transmission source of the appellant's Hepatitis C was due to a postservice risk factor, or due to his willful misconduct in abusing drugs.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hepatitis C that is not evidenced by the current record. If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. These records should then be obtained and associated with the claims folder. The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2. Thereafter, a physician specialist in liver diseases is to be provided access to the Veteran's claims file, to include a copy of this remand, Virtual VA files, and VBMS files.  The reviewing physician must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed. 

Following that review the physician reviewer must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that hepatitis C is related to the Veteran's claimed receipt of tattoos inservice.  The physician reviewer must also address whether it is MORE LIKELY than not that hepatitis C is due to the appellant's history of drug abuse to include speed, heroin, cocaine, and LSD.  The physician reviewer is advised that by 1975 the Veteran was diagnosed with hepatitis (specific type not reported).  Further, the physician reviewer is invited to review the July 27, 1985 compensation examination report which states that while hospitalized in October 1975 the appellant reported using numerous drugs intravenously.

The opinion offered by the physician liver specialist must contain a full discussion of all possible modes of transmission of hepatitis C which the appellant and the record disclose.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. The Veteran is to be notified that it is his responsibility to cooperate in the development of the claim. The consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any examination that may be scheduled, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the medical report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the physician documented their consideration of Virtual VA. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5. The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


